Citation Nr: 9930783	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-32 864A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals denying an application for special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound involved clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Sandra E. Booth, Attorney


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1951 to April 1953.

2.  On October 9, 1997, a motion for revision of the 
September 25, 1997 Board decision denying an application for 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound based on clear 
and unmistakable error (CUE) was filed.

3.  In March 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated and remanded the September 25, 1997 Board decision 
denying an application for special monthly pension based on 
the need for regular aid and attendance or by reason of being 
housebound.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the September 25, 1997 
Board decision denying an application for special monthly 
pension based on the need for regular aid and attendance or 
by reason of being housebound that was challenged on the 
basis of clear and unmistakable error in the moving party's 
motion.  Thus, there is no final decision for the Board to 
review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed 
without prejudice.

ORDER

The motion is dismissed.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



